Title: From George Washington to Robert Cary & Company, 12 July 1773
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon July 12th 1773

I had but just closed my Letter of the 10th which goes by this oppy, & contains my Invoices, when I receivd advice from Mr Hill of the Tobaccos which he either had, or intended to put on board the Rising Sun; but as it seemd to be a matter of doubt whether the Eastern Shore Crop either had, or would be got to the Ship, I do not know how to ascertain the Insurance of Mr Custis’s Tobo by the Hogshead, as he will, if Peterson receives

the whole, have 74 Hhds in that Ship, & but 64 if the above Crop is left out; I would therefore have you Insure Five hundred pounds upon this Tobo be it more or less. My quantity on board of Peterson amounts to Fifteen Hogsheads, on which you may Insure about One hundred pounds.
Inclosed you have Invoices of such Goods as are wanted for Mr Custis’s Estate & Mine upon York River, which please to send as there directed. I imagine the Bale of Cotton which Mr Hill sometime ago wrote me word was damaged cannot be much injurd as he has said nothing further on this Subject in his last Letter.
Should my Neighbour and Friend Colo. Fairfax apply to you for a few Guineas not exceeding Ten or a dozn to assist in buying some Rings and other Mourning Trinkets for Miss Custis please to let him have it and you will very much oblige Gentn Yr Most Hble Servt

Go: Washington

